20-127
     Roemer v. Williams


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
 3   in the City of New York, on the 2nd day of November, two thousand twenty.
 4
 5   PRESENT:
 6              JOHN M. WALKER, JR.,
 7              RAYMOND J. LOHIER, JR.,
 8                    Circuit Judges,
 9              TIMOTHY C. STANCEU, *
10                    Judge.
11   _____________________________________
12
13   DAVID K. ROEMER,
14
15                        Plaintiff-Appellant,
16
17                   v.                                              20-127-cv
18


     * Chief Judge Timothy C. Stanceu, of the United States Court of International Trade,
     sitting by designation.
 1   PRESIDENT JERMAINE F. WILLIAMS, OF
 2   NASSAU COMMUNITY COLLEGE,
 3
 4                      Defendant-Appellee.
 5
 6   _____________________________________
 7
 8   FOR PLAINTIFF-APPELLANT:                                  DAVID K. ROEMER, pro se,
 9                                                             Brooklyn, NY.
10
11   FOR DEFENDANT-APPELLEE:                                   ROBERT F. VAN DER
12                                                             WAAG, Appeals Bureau
13                                                             Chief, Deputy County
14                                                             Attorney, on behalf of
15                                                             Jared A. Kasschau,
16                                                             Nassau County
17                                                             Attorney, Mineola, NY.
18

19         Appeal from a judgment of the United States District Court for the Eastern

20   District of New York (William F. Kuntz, II, Judge).

21         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

22   AND DECREED that the judgment of the District Court is AFFIRMED.

23         Plaintiff-Appellant David K. Roemer, proceeding pro se, appeals from the

24   January 9, 2020 judgment of the District Court (Kuntz, J.) dismissing his First

25   Amendment claims against the President of Nassau Community College,

26   Jermaine F. Williams. The District Court dismissed the complaint for lack of


                                              2
 1   jurisdiction, holding that Roemer lacked constitutional standing to bring suit

 2   because he failed to allege that he suffered an injury in fact. We assume the

 3   parties’ familiarity with the underlying facts and prior record of proceedings, to

 4   which we refer only as necessary to explain our decision to affirm.

 5         “Where a district court dismisses an action for lack of subject matter

 6   jurisdiction, we review factual findings for clear error and legal conclusions

 7   de novo.” Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (quotation

 8   marks omitted). A case is properly dismissed for lack of subject matter

 9   jurisdiction where a court “lacks the statutory or constitutional power to

10   adjudicate it, . . . such as when (as in the case at bar) the plaintiff lacks

11   constitutional standing to bring the action.” Cortlandt St. Recovery Corp. v.

12   Hellas Telecomms., S.à.r.l., 790 F.3d 411, 417 (2d Cir. 2015) (quotation marks

13   omitted). To establish standing, a plaintiff must allege, among other things, that

14   he has experienced “an injury in fact—an invasion of a legally protected interest

15   which is (a) concrete and particularized, . . . and (b) actual or imminent, not

16   conjectural or hypothetical.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)

17   (quotation marks omitted).


                                                 3
 1         As the District Court correctly determined, Roemer’s complaint lacked any

 2   allegations that he had suffered an injury in fact. Instead, Roemer’s complaint

 3   was based entirely on the refusal of Nassau Community College to distribute to a

 4   climatology class a document that he authored explaining his view that climate

 5   change is a hoax. But Roemer has never explained why he had any legal right to

 6   have the document distributed. See Raines v. Byrd, 521 U.S. 811, 819 (1997)

 7   (“[T]he alleged injury must be legally and judicially cognizable.”). Indeed, on

 8   appeal Roemer acknowledges that (1) he is “not claiming [he] ha[s] been harmed

 9   in any way” and (2) his First Amendment claim is based “on a hypothetical

10   sequence of events.” Appellant’s Br. 7. Roemer has thus failed to claim “an

11   invasion of a legally protected interest” that is “actual or imminent,” rather than

12   hypothetical. See Lujan, 504 U.S. at 560.

13         We have considered all of Roemer’s remaining arguments and conclude

14   that they are without merit. For the foregoing reasons, we AFFIRM the

15   judgment of the District Court.

16                                         FOR THE COURT:
17                                         Catherine O’Hagan Wolfe, Clerk of Court




                                              4